Title: James Madison to Horace Holley, 20 February 1827
From: Madison, James
To: Holley, Horace


                        
                            
                                
                            
                            
                                
                                    Montpr
                                
                                Feby. 20. 1827
                            
                        
                        J. M presents his respects to Mr. Holley and incloses a few lines as requested, to Mr. Gallatin. He has no
                            acquaintance in Paris, with whom he could take such a liberty except those to whom Mr. H. is personally known.
                        
                            
                                
                            
                        
                    